Citation Nr: 0106094	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for incontinence of 
sphincter secondary to hemorrhoidectomy, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from April 1945 to October 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  



FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran's service connected incontinence of sphincter 
secondary to hemorrhoidectomy is manifested by complaints of 
soiling every day.  

3.  The external anus appears normal, and there are no 
visible fissures or visible hemorrhoids with no evidence of 
bleeding.  The veteran has sphincter control at 3 o'clock 
through 9 o'clock positions.  At the superior aspect of the 
sphincter, there is no squeeze when the veteran is commanded 
to tighten the anal sphincter.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for 
incontinence of sphincter secondary to hemorrhoidectomy 
beyond 30 percent have not been met.  38 U.S.C.A. § 1155 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.114 
Diagnostic Code 7332 (2000).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION


In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Where there is impairment of sphincter control, with complete 
loss of sphincter control, a 100 percent rating is assigned. 
With extensive leakage and fairly frequent involuntary bowel 
movements, a 60 percent rating is warranted. When there is 
occasional involuntary bowel movements, necessitating wearing 
of pad, a 30 percent evaluation is assigned. Constant slight, 
or occasional moderate leakage is given 10 percent rating, 
and sphincter impairment healed or slight, without leakage is 
noncompensable. 38 C.F.R. § 4.114 Diagnostic Code 7332 
(2000).

Hemorrhoids, external or internal, with persistent bleeding 
and with secondary anemia, or with fissures, warrants a 20 
percent evaluation.  For large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, a 10 percent 
rating is assigned. Mild or moderate hemorrhoids are assigned 
a noncompensable rating. 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2000).

The maximum rating under Diagnostic Code 7336 is 20 percent, 
and the veteran currently has a 30 percent evaluation for his 
disability.  The basis for evaluating the sphincter 
impairment is the information provided in the May 1999 VA 
examination, and outpatient treatment records.  

Service connection was granted for hemorrhoidectomy with 
residual relaxed sphincter in May 1947, and a noncompensable 
evaluation was assigned.  In July 1955, a 10 percent 
evaluation was assigned.  In March 1958, the veteran's 
evaluation was increased to 30 percent.  This was based on a 
VA hospitalization report of a January and February 1958 
hospital stay during which the veteran was treated for a 
complaint of an anal fissure.  Poor sphincter control was 
noted.  The final diagnosis was, incontinence of sphincter 
ani following operation.  

Private medical records show that in December 1961, the 
veteran was treated for hemorrhoids.  He reported having 
intermittent bleeding and pain with bowel movements.  

In January 1998, VA records show that the veteran reported 
that he used medication at bedtime for constipation.  He 
denied having bright red blood per the rectum or having black 
tarry stools.  On rectal examination, there were no external 
hemorrhoids, and sphincter tone was slightly decreased.  

On VA examination in May 1999, the veteran complained of 
intermittent leakage from the anus.  He reported that he 
soiled his under clothes approximately every day.  The 
examiner noted that the record showed that the veteran took 
laxatives for constipation and that the veteran reported that 
the laxative use had worsened his symptoms, but that he had 
anal incontinence regardless of whether he took laxatives or 
not.  It was noted that the veteran did not have any further 
treatment for the complaints related to hemorrhoids and that 
he did not use any medications for this at that time.  On 
examination, it was noted that the external anus appeared 
normal. The examiner stated that there were no visible 
fissures or visible hemorrhoids and no evidence of bleeding.  
A small anal stricture was noted.  The examiner reported that 
the veteran had sphincter control at 3 o'clock through 9 
o'clock positions.  It was reported that at the superior 
aspect of the sphincter, there was no squeeze when the 
veteran was commanded to tighten his anal sphincter.  The 
diagnosis was, anal sphincter incontinence likely related to 
previous hemorrhoidectomy; this appears to be mildly 
limiting.  

While the veteran has reported daily incontinence, the Board 
must point out that the outpatient clinic records do not 
provide support for a finding of frequent episodes of 
involuntary bowel movements.  Accordingly, the lack of 
objective support in the outpatient treatment records, and 
the lack of objective findings on the most recent examination 
which could be linked to frequent involuntary bowel 
movements, the Board concludes that this manifestation is not 
shown.

The recent examination does show evidence of some, but not 
extensive, fecal leakage.  There is no indication in the 
record that the veteran must wear a pad.  The examiner noted 
that the veteran had some lack of sphincter control at the 
superior aspect of the sphincter.  It was also reported that 
this was mildly limiting.  The RO assigned a 30 percent 
evaluation which requires occasional involuntary bowel 
movements, necessitating wearing of pad.  Upon review of the 
record, the Board finds that it does not show that the 
veteran experiences extensive leakage and fairly frequent 
involuntary bowel movements, for assignment of a 60 percent 
rating.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 



ORDER

An increased evaluation for incontinence of sphincter 
secondary to hemorrhoidectomy, is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

